Citation Nr: 0936971	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-19 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for diverticulosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1954 to January 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in October 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On VA examination in April 2008, the VA examiner expressed 
the opinion that it was highly unlikely that any current 
diverticulosis was related to service-connected duodenal 
ulcer disease.  The VA examiner did not address whether the 
service-connected duodenal ulcer aggravated diverticulosis.

Before deciding the claims on the merits, further evidentiary 
development is needed and under the duty to assist, 38 C.F.R. 
§ 3.159, and, so, the case is REMANDED for the following 
action:

1. Afford the Veteran a VA examination to 
determine whether it is at least as likely 
as not that the service-connected duodenal 
ulcer aggravated diverticulosis.



The examiner is asked to consider that the 
term "aggravation" means a permanent 
increase in severity, that is, a worsening 
of the underlying condition not due to the 
natural progress as contrasted to a 
worsening of symptoms. 

The examiner is also asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

The claims folder should be made available 
to the examiner for review.

2.  After the requested development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



